
	

115 HR 2105 : NIST Small Business Cybersecurity Act
U.S. House of Representatives
2017-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2105
		IN THE SENATE OF THE UNITED STATES
		October 16, 2017 Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To require the Director of the National Institute of Standards and Technology to disseminate
			 guidance to help reduce small business cybersecurity risks, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the NIST Small Business Cybersecurity Act. 2.Improving cybersecurity of small businesses (a)DefinitionsIn this section:
 (1)DirectorThe term Director means the Director of the National Institute of Standards and Technology. (2)ResourcesThe term resources means guidelines, tools, best practices, standards, methodologies, and other ways of providing information.
 (3)Small business concernThe term small business concern has the meaning given such term in section 3 of the Small Business Act (15 U.S.C. 632). (b)Small business cybersecuritySection 2(e)(1)(A) of the National Institute of Standards and Technology Act (15 U.S.C. 272(e)(1)(A)) is amended—
 (1)in clause (vii), by striking and at the end; (2)by redesignating clause (viii) as clause (ix); and
 (3)by inserting after clause (vii) the following:  (viii)consider small business concerns (as defined in section 3 of the Small Business Act (15 U.S.C. 632)); and.
				(c)Dissemination of resources for small businesses
 (1)In generalNot later than one year after the date of the enactment of this Act, the Director, in carrying out section 2(e)(1)(A)(viii) of the National Institute of Standards and Technology Act, as added by subsection (b) of this Act, in consultation with the heads of other appropriate Federal agencies, shall disseminate clear and concise resources to help small business concerns identify, assess, manage, and reduce their cybersecurity risks.
 (2)RequirementsThe Director shall ensure that the resources disseminated pursuant to paragraph (1)— (A)are generally applicable and usable by a wide range of small business concerns;
 (B)vary with the nature and size of the implementing small business concern, and the nature and sensitivity of the data collected or stored on the information systems or devices of the implementing small business concern;
 (C)include elements, that promote awareness of simple, basic controls, a workplace cybersecurity culture, and third-party stakeholder relationships, to assist small business concerns in mitigating common cybersecurity risks;
 (D)include case studies of practical application; (E)are technology-neutral and can be implemented using technologies that are commercial and off-the-shelf; and
 (F)are based on international standards to the extent possible, and are consistent with the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701 et seq.).
 (3)National cybersecurity awareness and education programThe Director shall ensure that the resources disseminated under paragraph (1) are consistent with the efforts of the Director under section 401 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7451).
 (4)Small Business Development Center Cyber StrategyIn carrying out paragraph (1), the Director, to the extent practicable, shall consider any methods included in the Small Business Development Center Cyber Strategy developed under section 1841(a)(3)(B) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328).
 (5)Voluntary resourcesThe use of the resources disseminated under paragraph (1) shall be considered voluntary. (6)UpdatesThe Director shall review and, if necessary, update the resources disseminated under paragraph (1) in accordance with the requirements under paragraph (2).
 (7)Public availabilityThe Director and the head of each Federal agency that so elects shall make prominently available on the respective agency’s public Internet website information about the resources and updates to the resources disseminated under paragraph (1). The Director and the heads shall each ensure that the information they respectively make prominently available is consistent, clear, and concise.
 (d)Other Federal cybersecurity requirementsNothing in this section may be construed to supersede, alter, or otherwise affect any cybersecurity requirements applicable to Federal agencies.
 (e)FundingThis Act shall be carried out using funds otherwise authorized to be appropriated or made available to the National Institute of Standards and Technology.
			
	Passed the House of Representatives October 11, 2017.Karen L. Haas,Clerk
